
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 835
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2012
			Mr. Kucinich
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should adopt a target of 350 parts per
		  million of atmospheric carbon dioxide by which to evaluate domestic and
		  international climate change policies, and for other purposes.
	
	
		Whereas the average concentration of carbon dioxide in the
			 atmosphere was 392 parts per million in 2011;
		Whereas the effects of climate change are already being
			 felt around the world in the form of extreme weather, encroaching disease,
			 water shortages, acidifying oceans, species loss, and increasing atmospheric
			 temperatures;
		Whereas the scientific consensus is that climate change is
			 caused by increases in concentrations of carbon dioxide and other greenhouse
			 gases in the atmosphere from human activity;
		Whereas the atmospheric concentration of carbon dioxide
			 before the industrial revolution was 275 parts per million;
		Whereas a scientifically derived target concentration of
			 carbon dioxide in the atmosphere provides predictability, accountability, and
			 consistency;
		Whereas it may be impossible to know when a tipping point
			 will pass until it has already passed;
		Whereas ecological changes which could contribute to or
			 constitute tipping points include the amount of reflective surface area on the
			 Earth now provided primarily by ice and snow; the release of gigatons of
			 methane deposits, which have well over 15 times the warming capacity of carbon
			 dioxide, in permafrost or at the bottom of the ocean; and the growing
			 acidification of the ocean and loss of forest cover due to deforestation and
			 forest fires, which is hindering their ability to continue to absorb
			 atmospheric carbon dioxide; and
		Whereas prominent earth scientists such as James Hansen of
			 NASA’s Goddard Institute for Space Studies and Intergovernmental Panel on
			 Climate Change Chair and Nobel Laureate Rajendra Pachauri, as well as global
			 leaders and Nobel Laureates such as Al Gore and Archbishop Desmond Tutu support
			 a target concentration of 350 parts per million of atmospheric carbon dioxide:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States should adopt a target of
			 350 parts per million of atmospheric carbon dioxide by which to evaluate
			 domestic and international climate change policies; and
			(2)the United States
			 should develop domestic and international policies that are sufficiently
			 flexible to accommodate advancing science in the event that a change in the
			 target of 350 parts per million of atmospheric carbon dioxide becomes
			 warranted.
			
